Citation Nr: 0029332	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  95-32 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
right tibia donor site scar.

2.  Entitlement to an increased (compensable) rating for a 
left thigh donor site scar.

3.  Entitlement to an increased (compensable) rating for a 
left abdomen donor site scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) following a July 1995 decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims for 
increased (compensable) ratings for his service-connected 
right tibia, left thigh, and left abdomen donor site scars.

In June 1995, the veteran submitted a claim of service 
connection for right leg disability, presumably for 
disability other than his previously service-connected scar.  
As noted above, the RO addressed the issues of entitlement to 
increased ratings for service-connected scars.  However, it 
does not appear that the RO undertook adjudicatory action 
with respect to the June 1995 service connection claim.  
Consequently, this issue is referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's service-connected donor site scar of the right 
tibia, left thigh, or left abdomen is not tender and painful 
on objective demonstration; no scar is poorly nourished with 
repeated ulceration; none results in functional debility.


CONCLUSION OF LAW

A compensable rating for service-connected donor site scar of 
the right tibia, left thigh, or left abdomen is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.118 (Diagnostic Codes 7803, 7804, 7805) (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran's 
service-connected donor site scars of the right tibia, left 
thigh, and left abdomen are manifested by adverse 
symptomatology which interferes with his ability to function.  
The veteran specifically asserts that scarring is tender.  It 
is also requested that the veteran be afforded the benefit of 
the doubt.

The most recent VA treatment records, dated from February 
1994 to September 1999, are negative for complaints and/or 
treatment for problems secondary to the donor site scars.  
However, records beginning in August 1995 show the veteran's 
complaints and/or treatment for a then-recent right leg 
injury accompanied by an infected wound.  August 1995 
treatment records also include the veteran's claims that the 
current problems he was having with his right leg were caused 
by his right leg donor site surgery while in military 
service. 

The veteran appeared for a VA examination in March 1996.  He 
reported that a shell fragment wound of the left forearm had 
required a skin graft from the abdomen and a bone graft from 
the right tibia.  He complained of chronic pain in the right 
tibia from the area where the bone graft was removed.

On examination, the right leg scar was 18 centimeters long 
and 3 millimeters wide and located over the medial aspect of 
the right tibia.  The scar was moveable and neither prominent 
nor tender.  The abdominal scar was 22 centimeters long and 8 
centimeters wide and located on the upper abdomen.  The scar 
had a slightly depressed area and was covered by a split 
thickness graft.  The scar was moveable and non-tender.  The 
left thigh scar was 16 centimeters long and 10 centimeters 
wide and located over the anterior thigh.  It was very 
superficial, moveable, and non-tender.  The examiner also 
opined that none of the scars had keloid formation or 
herniation.  None was tender or painful.  Next, the examiner 
reported that all scars were covered by clothing and did not 
limit function.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).

Historically, the donor site scars were rated by the RO as 
non-compensably disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7805.  See RO decisions entered in September 1949, July 
1982, and January 1985.  Given the disability evaluation 
assigned for these scars, the veteran will be entitled to an 
increased rating if any scar is poorly nourished with 
repeated ulceration (10 percent) (Diagnostic Code 7803), is 
tender and painful on objective demonstration (10 percent) 
(Diagnostic Code 7804), or produces compensably disabling 
limitation of function of the body part which they affect 
(Diagnostic Code 7805).  38 C.F.R. § 4.118 (1999).

The Board notes that, at the March 1996 VA examination, while 
the abdominal scar was observed to have a slightly depressed 
area, the scars were moveable, not painful, not tender, and 
did not result in a keloid formation or a herniation.  
Moreover, a review of all medical records associated with the 
claims file fails to reveal any description of service-
connected scarring that would result in the award of 
compensable rating.  None was described as poorly nourished 
with repeated ulceration, or tender and painful on objective 
demonstration.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (1999).  Likewise, no limitation of function due to 
scarring has ever been identified.  Even at the most recent 
examination, it was specifically noted that no scar resulted 
in loss of function.  Therefore, an increased rating is not 
warranted based on the objective clinical findings.  Id.

The Board has considered the veteran's arguments as set forth 
in written statements to the RO, especially those where he 
expresses his belief that the scars are tender.  Despite his 
contentions to the contrary, the rating criteria require that 
there be both tenderness and pain objectively shown.  
Diagnostic Code 7804.  In other words, an examiner must find 
not only tenderness, but pain as well.  Since an examination 
was conducted with these criteria in mind, and no objective 
manifestations sufficient to satisfy the rating criteria were 
noted, an increased rating is not warranted.  The 
preponderance of the evidence is against each claim.  


ORDER

An increased (compensable) rating for donor site scar of the 
right tibia, left thigh, or left abdomen is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 5 -


- 1 -


